Title: To George Washington from Benjamin Lincoln, 28 August 1789
From: Lincoln, Benjamin
To: Washington, George



Sir
New Haven [Conn.] 28 Augt 1789 2 oClock P.M.

A few moments since I arrived here on my way to New York the packet sets off at 3 oClock perhaps I might arrive sooner should I take passage in her than by the stages but as that is attended with a degree of uncertainty I have determined to pursue my first intentions of coming on by land—I have thought it my duty to give your Excellency this information & that I shall, probably, be in the City tomorrow, Saturday, evening that you might be free’d from a doubt which might possibly rest on your Excellencys mind. I have the honor of being with the most perfect esteem your Excellencys most Obedient servant.

B. Lincoln

